UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD HENRY NICKELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:08-cr-00026-nkm-1)


Submitted:   May 17, 2010                     Decided:   June 8, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Morchower, Richmond, Virginia, for Appellant.     Timothy
J. Heaphy, United States Attorney, Nancy S. Healey, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard       Henry      Nickell      pled    guilty,         without       a     plea

agreement, to possession of a firearm by a user of controlled

substances, in violation of 18 U.S.C. § 922(g)(3) (2006), and

possession of marijuana, in violation of 21 U.S.C. § 844 (2006).

The   district        court      sentenced         Nickell       to        two        months    of

imprisonment on each count, to run concurrently, three years of

supervised release, a $1000 fine, and a $125 special assessment.

Nickell timely appealed.                 On appeal, Nickell argues that the

district     court       erred   in     denying      his   motion      to        withdraw      his

guilty plea.        He asserts that he demonstrated that his plea was

not knowing and voluntary and that he did not have the close

assistance of counsel.               We affirm.

             A district court’s denial of a motion to withdraw a

guilty   plea       is    reviewed       for    abuse      of   discretion.               United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                          The

defendant     has    the    burden       of    demonstrating          “a    fair       and     just

reason” for withdrawal.               Fed. R. Crim. P. 11(d)(2)(B); Ubakanma,

215   F.3d    at    424.         A    “fair    and    just      reason”          is    one     that

challenges the fairness of the guilty plea colloquy conducted

pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).

             In     determining        whether       the   trial      court       abused       its

discretion in denying a motion to withdraw a guilty plea, six

                                               2
factors are considered.          United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).          The district court specifically considered

and discussed the Moore factors in its order denying Nickell’s

motion to withdraw his plea.           Our review of the record leads us

to   conclude   that    the    court   did     not    abuse     its    discretion      in

concluding     that   Nickell    failed       to   establish     a     fair    and   just

reason to allow withdrawal of his plea.

            Accordingly,        we   affirm        Nickell’s         convictions     and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are     adequately         presented    in     the     materials

before   the    court   and    argument       would    not     aid    the     decisional

process.

                                                                                AFFIRMED




                                          3